                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


MELINDA YORK,                                :

       Plaintiff,                            :

vs.                                          :      CA 19-0778-MU

ANDREW M. SAUL,                              :
Commissioner of Social Security,
                                             :
       Defendant.

                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court 1 on the Commissioner’s unopposed motion to

reverse the decision of the Administrative Law Judge and remand this action for further

proceedings pursuant to sentence four of 42 U.S.C. § 405(g). (See Doc. 15). In his motion,

the Commissioner represents that it is his belief that this case should be remanded for

further administrative proceedings: “On remand, the Administrative Law Judge will

reassess the claimant’s residual functional capacity and in so doing, reevaluate the

opinion of Andre Fontana, M.D.; and, if warranted, obtain supplemental vocational

evidence.” (Id. at 1).2

       Given this representation and the plain language of sentence four of 42 U.S.C. §


       1
                 The parties have consented to the exercise of jurisdiction by the Magistrate
Judge, pursuant to 28 U.S.C. § 636(c), for all proceedings in this Court. (Doc. 16 (“In
accordance with provisions of 28 U.S.C. §636(c) and Fed.R.Civ.P. 73, the parties in this case
consent to have a United States magistrate judge conduct any and all proceedings in this case,
. . . order the entry of a final judgment, and conduct all post-judgment proceedings.”); see also
Doc. 17 (endorsed order of reference)).

       2
               Counsel for the defendant advised Plaintiff’s counsel, Byron A. Lassiter, Esquire,
of the contours of the motion and was advised that Plaintiff would interpose no objection to the
requested relief. (See id. at 1).
405(g) empowering this Court “to enter, upon the pleadings and transcript of the record,

a judgment affirming, modifying, or reversing the decision of the Commissioner of Social

Security, with or without remanding the cause for a rehearing[,]” the Commissioner’s

unopposed motion to remand (Doc. 15) is GRANTED and it is ORDERED that the

decision of the Commissioner of Social Security denying Plaintiff benefits be reversed

and remanded pursuant to sentence four of 42 U.S.C. § 405(g), see Melkonyan v.

Sullivan, 501 U.S. 89, 111 S.Ct. 2157, 115 L.Ed.2d 78 (1991), for further proceedings

consistent with this decision. The remand pursuant to sentence four of § 405(g) makes

Plaintiff a prevailing party for purposes of the Equal Access to Justice Act, 28 U.S.C. §

2412, see Shalala v. Schaefer, 509 U.S. 292, 113 S.Ct. 2625, 125 L.Ed.2d 239 (1993),

and terminates this Court’s jurisdiction over this matter.

       DONE this the 31st day of January, 2020.

                                   s/P. Bradley Murray
                                   UNITED STATES MAGISTRATE JUDGE




                                             2
